Title: Enclosure: Thomas Jefferson to John Jay, 27 August 1789
From: Jefferson, Thomas
To: Jay, John


Paris Aug. 27. 1789.
Sir
I am honoured with your favor of June 19. informing me that permission is given me to make a short visit to my native country, for which indulgence I beg leave to return my thanks to the President, and to yourself, Sir, for the expedition with which you were so good as to forward it after it was obtained. Being advised that October is the best month of the autumn for a passage to America, I shall wish to sail about the first of that month: and as I have a family with me, and their baggage is considerable, I must endeavor to find a vessel bound directly for Virginia if possible. My last letters to you have been of the 5th. and 12th instant. Since these I have received information from our bankers in Holland that they had money in hand sufficient to answer the demands for the Foreign officers, and for the captives: and that moreover the residue of the bonds of the last loan were engaged. I hereupon wrote to Mr. Grand for an exact estimate of the sum necessary for the officers. He had stated it to me as being 45,653 ₶-11s-6d a year, when I was going to Holland to propose the loan to Mr. Adams, and at that sum you will see it was stated in the estimate we sent you from Amsterdam. He now informed me it was 60,393 ₶-17s-10d a year. I called on him for an explanation. He shewed me that his first information agreed with the only list of the officers and sums then in his possession, and his last with a new list lately sent from the Treasury board on which other officers were set down who had been omitted in the first. I wrote to our bankers an account of this error, and desired to know whether, after reserving the money necessary for the captives they were in condition to furnish 254,000. ₶ for the officers. They answered me by sending the money, and the additional sum of 26,000. ₶ to complete the business of the medals. I delivered the bills to Messrs. Grand & co. to negociate and pay away, and the arrears to the officers to the 1st. day of the present year are now in a course of paiment. While on this subject I will ask that an order may be forwarded to the Bankers in Holland to furnish, and to Mr. Grand to pay the arrearages which may be due on the 1st. of January next. The money being in hand, it would be a pity that we should fail in paiment a single day merely for want of an order. The bankers further give it as their opinion, that our credit is so much advanced on the exchange of Amsterdam that we may probably execute any money arrangements we may have occasion for on this side the water. I have the honor to send you a copy of their letter. They have communicated to me apprehensions that another house was endeavoring to obtain the business of our government. Knowing of no such endeavors myself, I have assured them that I am a stranger to any applications on the subject. At the same time I cannot but suspect that this jealousy has been one of the spurs at least to the prompt completion of our loan. The spirited proceedings of the new Congress in the business of revenue has doubtless been the principal one.
